Citation Nr: 1730395	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  08-36 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Hartford Regional Office (RO) of the Department of Veterans Affairs (VA), in Hartford, Connecticut.  The Board remanded the claim in January 2013 and May 2016 for additional development.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active duty service. 

2.  Coronary artery disease was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides, and is not proximately due to service-connected diabetes mellitus.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by active service, nor may its incurrence or aggravation be presumed, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for coronary artery disease because it was incurred due to herbicide exposure during his active duty service in the waters surrounding the Republic of Vietnam.  He specifically contends that he was exposed to herbicides while his naval vessel, the USS CHARLES P. CECIL, was located in Da Nang Harbor and the water aboard ship was contaminated by herbicides. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

The record establishes the first element of service connection- a current disability - as the Veteran has been diagnosed with coronary artery disease.

However, service records do not indicate signs or symptoms of ischemic heart disease or coronary artery disease during active duty. 

The Veteran contends he was exposed to herbicides during his period of active duty service aboard the USS CHARLES P. CECIL which operated in the waters outside of Vietnam and service connection is warranted on a presumptive or direct basis.  

Turning first to his contentions regarding service connection on a presumptive basis, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307 (a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

In the case before the Board, the Veteran does not contend that he ever "stepped foot" on land in Vietnam; rather, he contends that he was exposed to herbicides while serving aboard the USS CHARLES P. CECIL which was present in Da Nang Harbor outside Vietnam.  Service records confirm that the USS CHARLES P. CECIL was present in Da Nang Harbor in 1972.

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides. Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id. 

After review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170 (Dec. 26, 2012 ).

In order for the presumption of exposure to Agent Orange to extend to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is generally not considered sufficient.  M21-1 IV.ii.2.C.3.e

In recent years, VA amended its process for determining whether a waterway was deemed offshore or inland in response to The United States Court of Appeals for Veterans Claims' (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015) (finding that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment).  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water.  The Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g. Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA drew was flawed. 

Subsequent to the Court's decision in Gray, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.  All harbors and bays are considered offshore, while all rivers and deltas are considered inland.  Da Nang Harbor, along with Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay, are specifically considered offshore waters of the Republic of Vietnam.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309 (e).

Although the Veteran in this case is diagnosed with coronary artery disease, the evidence does not demonstrate that he served in the Republic of Vietnam during the Vietnam era.  The evidence establishes that the Veteran was present in Da Nang Harbor aboard the USS CHARLES P. CECIL in 1972, but it does not establish, and the Veteran does not contend, that he stepped foot in Vietnam.  In July 2009, the National Personnel Records Center (NPRC) found that there was "no conclusive proof of in-country service" by the Veteran.  VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam, to include all ships that had inland waterway service or docked to shore.  Veterans whose military records confirm they were aboard these ships may qualify for presumption of herbicide exposure.  However, the Veteran's ship is not included in this list.  Furthermore, deck logs obtained from the Veteran's ship for 1972 do not reflect any notation that he de-boarded the ship.  Thus, the weight of the evidence establishes that Veteran did not serve in any capacity in Vietnam, and service connection on the basis of the presumptions afforded herbicide exposed veterans is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6).

At this point, the Board notes that in an April 2016 decision, the Board found that the high evidentiary burden of clear and unmistakable error was not met with regard to the RO's August 2012 severance of service connection for diabetes mellitus.  For the purposes of this decision, however, the Board does not interpret the April 2016 Board decision as a concession of Vietnam service.  Rather, that decision focused its analysis on the evidentiary burden necessary to sever service connection, and found that that burden had not been met.  When determining whether service connection for coronary artery disease is warranted at the present time, the Board finds that the Veteran's service does not meet the definition prescribed for in-country Vietnam service for the purposes of service connection for coronary artery disease on a presumptive basis.
  

Service connection is still possible in this case if the record demonstrates the Veteran's direct exposure to herbicides and a link between that exposure and coronary artery disease , i.e., exposure that is not based on the regulatory presumptions of 38 C.F.R. § 3.307.  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994) (when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).  After careful review of the record, the Board finds that the evidence establishes that the Veteran was not exposed to herbicides during active duty service

The Veteran contends that even if he didn't step foot in Vietnam, the drinking water and bathing water used on board his ship were contaminated with herbicides.  In support of his contentions, he submitted a summary of a report from the Institute of Medicine (IOM) entitled "Veterans and Agent Orange: Update 2008."  In its report, the IOM recommended that members of the Blue Water Navy should not be excluded from the set of Vietnam era veterans with presumed herbicide exposure based on the "possible contamination of drinking water" with herbicides and dioxin resulting from shoreline spraying and run from spraying on land. The Veteran contends that this study, as well as a letter from an environmental specialist stating similar proposals, proves he was exposed to herbicides through contaminated water used aboard ship or through inhalation of water in the air.  However, the VA has already considered these assertions and studies they are based upon, but has declined to change the regulation based upon a number of factors.  The Board further observes that these studies do not speak with any specificity to the Veteran's circumstances.  

The Board has also considered whether there is any other evidence of a link between the Veteran's coronary artery disease and an incident of active duty service.  He has not alleged any other service injuries to account for his coronary artery disease and service records are negative for any findings or symptoms of the disease.  There is also no lay or medical evidence of diabetes until decades after the Veteran's separation from service.  Finally, the record is negative for any competent medical evidence in support of the claim, to include any statements from the Veteran's treating physicians.  
Additionally, service connection for coronary artery disease is not warranted on a secondary basis.  In June 2011, a VA examiner reviewed the record and determined that the Veteran's coronary artery disease was not caused by his diabetes mellitus because it was shown to pre-exist his diabetes mellitus.  The examiner also stated that the was no current evidence of aggravation of his coronary artery disease due to his diabetes mellitus.  In March 2017, another VA examiner conducted physical examination of the Veteran and reviewed the claims file, concluding that the Veteran's diabetes mellitus did not cause or aggravate his coronary artery disease.  The examiner noted that the Veteran's diabetes mellitus was diagnosed after his coronary artery disease, thus there was no causal relationship.  Moreover, the Veteran's coronary artery disease had remained stable since it was diagnosed in 2004, and was considered to be well-controlled.  Thus the diabetes mellitus, diagnosed subsequently, would not have aggravated the condition.  From the above medical evidence, the Board finds that service connection on a secondary basis is not warranted.  The Veteran, in this instance, is not competent to state that his diabetes mellitus caused or aggravated his coronary artery disease, as he lacks the medical skill and expertise to make that conclusion.  By contrast, two VA examiners have provided negative opinions on the matter, and an appropriately explained rationale has been provided as to the conclusions reached.  

The Board must conclude that the preponderance of the evidence is against the claim and service connection for coronary artery disease is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


